             Case 2:19-cv-00301-RSL Document 130 Filed 07/13/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8
      UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE,                                    NO. C19-0301RSL
 9                        Plaintiff,
10
                                                               AMENDED CASE MANAGEMENT
                   v.                                          ORDER
11    MAURICE KING, et al.,
12                        Defendants.
13

14

15         The discovery deadline in the above-captioned matter is hereby extended to September
16
     10, 2020, for the sole purpose of allowing defendant American Marriage Ministries to follow up
17
     on the supplemental discovery responses plaintiff was ordered to provide in Dkt. # 127. No other
18
     discovery or discovery-related motions are permitted.
19

20

21         Dated this 13th day of July, 2020.
22                                              A
23
                                                Robert S. Lasnik
                                                United States District Judge
24

25

26

27

28   AMENDED CASE MANAGEMENT ORDER - 1
